Citation Nr: 0701090	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for peripheral vascular 
disease with venous stasis, including as secondary to 
service-connected residuals of multiple fractures of the left 
femur, tibia, and fibula with degenerative disease.







ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1951 to December 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued evaluations for the following 
disabilities:  residuals of multiple fractures of the left 
femur, tibia, and fibula with degenerative disease, evaluated 
as 20 percent disabling; tinnitus, evaluated as 10 percent 
disabling; bilateral high frequency hearing loss, evaluated 
as noncompensable; varicose veins of both legs, evaluated as 
noncompensable; a scar of the left anterior trochanteric 
region, evaluated as noncompensable; and a scar on the 
lateral left distal trochanteric region of the left hip, 
evaluated as noncompensable.  The RO denied service 
connection for peripheral vascular disease with venous stasis 
as secondary to service-connected residuals of multiple 
fractures of the left femur, tibia, and fibula with 
degenerative disease.  The veteran only contests the issue of 
service connection for peripheral vascular disease with 
venous stasis as secondary to the service-connected 
disability of residuals of multiple fractures of the left 
femur, tibia, and fibula with degenerative disease.  

The Board notes that the veteran requested to have a personal 
hearing before a Veterans Law Judge at the RO in his formal 
appeal to the Board.  He was scheduled for a travel board 
hearing to be held at the RO on August 22, 2006.  The record 
reflects that he failed to report for the scheduled hearing.  
The Board finds that there is no Board hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent evidence of a nexus between 
peripheral vascular disease with venous stasis and the 
service-connected residuals of multiple fractures of the left 
femur, tibia, and fibula with degenerative disease.


CONCLUSION OF LAW

Peripheral vascular disease with venous stasis was not 
incurred in or aggravated by the veteran's active military 
service, nor is it secondary to the service-connected 
residuals of multiple fractures of the left femur, tibia, and 
fibula with degenerative.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 and January 2005 letters sent 
to the veteran.  In the letters, the veteran was informed of 
the evidence necessary to substantiate the claim for service 
connection caused by a service-connected condition.  The 
letter informed the veteran that he must show evidence of the 
claimed physical condition and a relationship between the 
claimed condition and the service-connected condition.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the January 2004 
letter, VA informed him it had a duty to obtain records held 
by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  VA also told the veteran that 
he could obtain private records himself and submit them to 
VA.  Finally, the veteran was informed that he should submit 
any evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and private treatment records from 
May 1990 to August 2003.  Finally, VA provided the veteran 
with an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

The veteran contends during the February 2004 VA examination 
that he has peripheral vascular disease with venous stasis as 
a result of his service-connected left leg disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation that 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Because VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted previously, in order for service connection to be 
granted on a secondary basis, three elements must be present: 
a current disability, a service-connected disability, and a 
medical nexus.  See 38 C.F.R. § 3.310(a) (2006).

Here, there is a current diagnosis of peripheral vascular 
disease with venous stasis.  The veteran was diagnosed with 
the condition during the February 2004 VA examination.  In 
addition, service connection is in effect for residuals of 
multiple fractures of the left femur, tibia, and fibula with 
degenerative disease; therefore, the first two elements are 
accordingly satisfied.

Although the veteran does not contend that he incurred his 
vascular disease with venous stasis in active service or on a 
direct basis, as due to an injury or disease incurred in 
active service, the Board notes that the service medical 
records in conjunction with this claims file do not reference 
any treatment or diagnosis of peripheral vascular disease 
with venous stasis.  

In February 2004, the veteran underwent a VA examination.  
The veteran reported that he sustained a comminuted fracture 
to the left femur, closed fracture of the left tibia, and a 
compound fracture to the left fibula in a 1951 motor vehicle 
accident while in service.  He stated that in 1974, his left 
tibia sustained a fracture while skiing, and he was placed in 
a cast for three months.  The veteran stated during the 
examination that he currently has venous stasis and 
peripheral vascular disease as a result of his left leg 
military injuries.  Upon a physical examination and review of 
the claims file, the examiner noted that there were multiple 
scattered varicosities both inflamed and non-inflamed to both 
legs from below the knees to feet.  There was left medial 
malleolar tenderness with hyperpigmentation and scaling 
without gross ulceration.  Feet were noted as being cool and 
pulses not palpable.  The examiner diagnosed the veteran with 
peripheral vascular disease and venous stasis that is worse 
on the left lower extremity.  The examiner opined that "[i]t 
is not uncommon to have asymmetric presentation of venous 
insufficiency and this condition is more likely than not 
unrelated to multiple fractures sustained to the left lower 
extremity in military service."  There is no competent 
evidence to balance this medical opinion.  

Although the veteran has asserted that he believes that his 
peripheral vascular disease with venous stasis is the result 
of service-connected residuals of multiple fractures of the 
left femur, tibia, and fibula with degenerative disease, he 
has not been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
peripheral vascular disease with venous stasis, including as 
secondary to service-connected residuals of multiple 
fractures of the left femur, tibia, and fibula with 
degenerative disease, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for peripheral vascular disease with 
venous stasis, including as secondary to service-connected 
residuals of multiple fractures of the left femur, tibia, and 
fibula with degenerative disease is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


